MORRISON, Judge.
The offense is robbery by assault, the punishment, 25 yc-.rs.
The statement of fact> appearing in the record has not been approved by either the Court or counsel for the State and appellant. In order to be considered by this Court, a statement of facts must be agreed to by counsel for the State and appellant or approved by the trial judge. Works v. State, 171 Tex.Cr.R. 3, 343 S.W.2d 706. See also Article 759a Vernon’s Ann.C.C.P.
There are no formal bills of exception.
The proceedings appear to be regular, and the judgment is affirmed.